 Case 2:20-mc-00091-UJ Document 7-3 Filed 08/25/21 Page 1 of 4




EXHIBIT C
Case 2:20-mc-00091-UJ Document 7-3 Filed 08/25/21 Page 2 of 4
Case 2:20-mc-00091-UJ Document 7-3 Filed 08/25/21 Page 3 of 4
      Case 2:20-mc-00091-UJ Document 7-3 Filed 08/25/21 Page 4 of 4




                                            ~\sclPLINAR}'   /Jo
                                  ",,~'(;        OF THE       "f,f>¢

                              SUPREME COURT OF PENNSYLVANIA
                                       Pennsylvania Judicial Center
                                 601 Commonwealth Avenue, Suite 5600
                                              PO Box 62625
                                       Harrisburg, PA 17106-2625
                               Phone: (717) 231-3380 Fax: (717) 231-3381
                                     www.padisciplinaryboard.org



                                             AGREEMENT


Re:     Office of Disciplinary Counsel
        v. STEPHEN DANIEL BRINTON
        No. 2691 Disciplinary Docket No. 3
        No. 88 DB 2020
        Attorney Registration No. 94817
        (Out of State)


         I, Stephen Daniel Brinton, hereby agree to comply with all of the terms and

conditions of the Order of the Disciplinary Board of the Supreme Court of Pennsylvania

dated July 27, 2020, in the above matter.

         I understand that the two year and six month period of self-reporting probation

shall commence immediately.

         I further agree to make reports, in writing, to the Board Prothonotary not less than

every ninety (90) days with the first one being due one July 15, 2021 and the final one

being due November 10, 2023.

         I understand that the terms of this Probation are strictly confidential and should

not be disclosed or discussed with anyone not involved in this matter.

                                                    ~
                                                                   Stephen Daniel Brinton

Date:   _!::>_,._
              (_ /
                 _o-+-
                    / _i,,
                       _· ~
                          (       _
